J. S62019/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
            v.                            :
                                          :
BRANDON SCOTT DENNISON,                   :
                                          :
                   Appellant              :     No. 1723 MDA 2015

                 Appeal from the PCRA Order August 19, 2015
               In the Court of Common Pleas of Luzerne County
               Criminal Division at No.: CP-40-CR-0004011-2006

BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                       FILED SEPTEMBER 09, 2016

      Appellant, Brandon Scott Dennison, appeals from the Order entered on

August 19, 2015, in the Court of Common Pleas of Luzerne County

dismissing his third Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546.        Additionally, Appellant’s appointed

counsel, William J. Watt III, Esquire, has filed a Petition to Withdraw as

counsel and an accompanying no-merit letter pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550

A.2d 213 (Pa. Super. 1988) (en banc).         We grant counsel’s Petition to

Withdraw, quash this appeal, and dismiss Appellant’s Application for Remand

as moot.

      A detailed recitation of the facts is not necessary to our disposition.

Appellant filed his third PCRA Petition on April 10, 2015, claiming his
J. S62019/16


sentence is illegal pursuant to Alleyne v. United States, __ U.S. __, 133

S.Ct. 2151, 186 L.Ed.2d 314 (2013).       After providing Notice to Appellant

pursuant to Pa.R.Crim.P. 907, the PCRA court dismissed Appellant’s Petition

as untimely on August 19, 2015.       Appellant filed a Notice of Appeal on

September 28, 2015. See CCP Docket Entry #54.

      On November 30, 2015, this Court issued a Rule to Show Cause Order

directing Appellant to explain why the appeal should not be quashed as

untimely where Appellant did not file the Notice of Appeal within 30 days of

the underlying order. Rule to Show Cause Order, filed 11/30/15, at 1.

      In response, Appellant avers that he directed his court-appointed

counsel to file a Notice of Appeal but counsel did not respond to his request.

Appellant claims he then submitted his pro se Notice of Appeal by depositing

it in the prison mailbox on September 18, 2015, the same date handwritten

on the Notice of Appeal. Accordingly, Appellant argues that he timely filed

his Notice of Appeal under the Prisoner Mailbox Rule. See Pa.R.A.P. 121(a).

      On May 9, 2016, Attorney Watt filed a Petition to Withdraw and a

Turner/Finley no-merit letter in the form of an Appellant’s Brief, stating

that there were no non-frivolous issues to be raised on appeal.     Appellant

responded to Attorney Watt’s Petition to Withdraw in a pro se letter filed

with this Court on May 26, 2016.      On June 13, 2016, Appellant filed an

application for remand to supplement his PCRA Petition and raise additional

issues.



                                    -2-
J. S62019/16


      Before we consider Appellant’s arguments, we must review Attorney

Watt’s Petition to Withdraw.      Pursuant to Turner/Finley, independent

review of the record by competent counsel is required before withdrawal on

collateral appeal is permitted. Commonwealth v. Pitts, 981 A.2d 875, 876

n.1 (Pa. 2009). Counsel is then required to submit a “no merit” letter (1)

detailing the nature and extent of his or her review; (2) listing each issue

the petitioner wished to have reviewed; and (3) providing an explanation of

why the petitioner’s issues were meritless. Id. The court then conducts its

own independent review of the record to determine if the Petition is

meritless. Id. Counsel must also send to the petitioner: “(1) a copy of the

‘no-merit’ letter/brief; (2) a copy of counsel’s petition to withdraw; and (3) a

statement advising petitioner of the right to proceed pro se or by new

counsel.”    Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super.

2007) (citation omitted).

      Our review of the record discloses that Attorney Watt has complied

with each of the above requirements.         In addition, Attorney Watt sent

Appellant copies of the Turner/Finley no-merit letter and his Petition to

Withdraw, and advised him of his rights in lieu of representation in the event

that the court granted Attorney Watt permission to withdraw.               See

Commonwealth v. Widgins, 29 A.3d 816, 818 (Pa. Super. 2011).

Therefore,    Attorney   Watt   has    complied    with   the   Turner/Finley

requirements.



                                      -3-
J. S62019/16


      Before addressing the issues raised on appeal, we must determine

whether we have jurisdiction to hear this appeal. See Commonwealth v.

Liebensperger, 904 A.2d 40, 43 (Pa. Super. 2006); Pa.R.A.P. 903(a)

(“Except as otherwise prescribed by this rule, the notice of appeal required

by Rule 902 (manner of taking appeal) shall be filed within 30 days after the

entry of the order from which the appeal is taken.”).

      Appellant has failed to provide “a properly executed prisoner cash slip

or other reasonably verifiable evidence of the date that the prisoner

deposited the pro se filing with the prison authorities.”          Pa.R.A.P. 121(a).

No other evidence included in the certified record reasonably verifies that

Appellant timely filed his Notice of Appeal.

      Moreover,    the   record   contains     no    evidence      of     “extraordinary

circumstances such as a court holiday or closing or a breakdown in the

operations   of   the    court”   that   would      excuse   his        untimely   filing.

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014).                          The

PCRA court’s August 19, 2015 Order dismissing Appellant’s PCRA Petition

clearly advised Appellant that “You have a right [to] appeal to the

appropriate appellate court within 30 days[.]”           PCRA Court Order, filed

8/19/15, at 1. Appellant’s filing of his Notice of Appeal on September 28,

2015, was clearly untimely.

      Accordingly, we grant counsel’s Petition to Withdraw, quash the

appeal, and dismiss the Application for Remand as moot.



                                         -4-
J. S62019/16


     Petition to Withdraw granted. Appeal quashed. Application for Remand

dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/9/2016




                                  -5-